DETAILED ACTION
Applicant’s arguments in the response filed 04/14/2021 are acknowledged.
Accordingly, Claims 1, 8-15 and 17-23 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,647,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 8,647,622 are both drawn to an anti-CXCR5 antibody having the same exact CDR sequences.

Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,815,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 9,815,902 are both drawn to an anti-CXCR5 antibody having the same exact CDR sequences.

Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,980,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 8,980,262 are drawn to methods of treatment comprising administering the same anti-CXCR5 antibodies instantly claimed, having the same CDR sequences.

Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,175,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 9,175,087 are drawn to methods of making the same anti-CXCR5 antibodies instantly claimed, having the same CDR sequences.


Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No 9,228,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 9,228,019 are drawn anti-CXCR5 antibodies which bind to the same epitope as the instantly claimed anti-CXCR5 antibodies, having the same CDR sequences, and therefore would encompass the instantly claimed antibodies. The claims of US Patent 9,228,019 overlap in scope to the instantly claimed antibodies and the disclosure of US Patent 9,228,019 would include all antibodies that would bind to the same epitope or compete for binding with the instantly claimed antibodies. 

Claims 1, 8-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,243,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 9,243,067 are drawn anti-CXCR5 antibodies which competitively inhibits the binding of the instantly claimed anti-CXCR5 antibodies, having the same CDR sequences, and therefore would encompass the instantly claimed antibodies. The claims of US Patent 9,243,067 overlap in scope to the instantly claimed antibodies and the disclosure of US Patent 9,243,067 would include all antibodies that would bind to the same epitope or compete for binding with the instantly claimed antibodies. 

It is noted, According to MPEP 804.01, 35 U.S.C. 121 “prohibits the use of a patent issuing on an application with respect to which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application, if the divisional application is filed before the issuance of the patent.”  The requirement that the divisional application (i.e. the instant application) is filed before the issue of the parent case is further explained in Ex parte Sauerberg, Appeal 2015-007064 2017 WL 150016 *1 (PTAB Jan. 10, 2017).  Ex parte Sauerberg further states that “the phrase "the division application is filed" refers to the actual date on which the divisional application is filed” and not the effective filing date (page 7).  If the instant application is filed after the issuance of the parent application, the 121 shield does not prohibit an ODP rejection between the claims of the instant application and the issued patent. Furthermore, if the instant application is a “Voluntary Divisional” that was not a result of a restriction requirement in the parent applications, the 121 shield does not prohibit an ODP rejection between the claims of the instant application and the issued patent.

Claims 1, 8-15, 17-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,592,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 9,592,289 are both drawn to an anti-CXCR5 antibody having the same exact 5 CDR sequences instantly claimed (SEQ ID NOs: 58, 60, 61, 62 and 63). Furthermore, light chain SEQ ID NO: 32 of instant claim 1 part (j) is 100% identical to light chain having SEQ ID NO: 26 disclosed by US Patent 9,592,289 as well as CDR2 of the light chain having SEQ ID NO: 19 recited in Claims 1 and 2 of US Patent 9,592,289. 

Response to Arguments
In the response filed 04/14/2021, applicants argue “The Office Action appears to be basing the obviousness-type double patenting rejections on the ground that the purported reference patents have claims that overlap in scope with the claims of the present application. Applicant submits, however, that overlapping claim scope alone is not sufficient to find double patenting. In an obviousness type double patenting rejection, degree of overlap is not a significant factor.” and “here, Applicant submits that despite claim overlap, claims 1, 8-15, and 17-23 are patentably distinct from the reference claims of U.S. Patent Nos. 8,647,622; 9,815,902; 8,980,262; 9,175,087; 9,228,019; 9,243,067, and 9,592,289 because the reference claims are directed to antibodies that require six complementarity determining regions while the pending claims of the instant application are directed to antibodies that only recite five of the six complementarity determining regions recited in the reference claims. Applicant therefore respectfully requests that this ground of rejection be withdrawn.” These arguments have been carefully considered but not found to be persuasive.
Although the instant claims and those of U.S. Patent Nos. 8,647,622; 9,815,902; 8,980,262; 9,175,087; 9,228,019; 9,243,067, and 9,592,289 are not identical, they are not patentably distinct from each other because the claims are all directed to a species of the instantly claimed genus, and a species always renders obvious or anticipates a claimed genus.  As stated before, the instant claims defines 5 specific CDR sequences as well as 95% identity (outside the defined 5 CDR regions) to VHs and VLs, and U.S. Patent Nos. 8,647,622; 9,815,902; 8,980,262; 9,175,087; 9,228,019; 9,243,067, and 9,592,289 all teach the same 5 CDRs as well as 100% to at least one VL which comprises the missing 6th CDR of the light chain. Therefore the instant claims are genus of anti-CXCR5 antibodies and the US Patents are species (by defining all 6CDRs or VH&VL). The rejections of record are therefore maintained.

Conclusion
Claims 1, 8-15, 17-23 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643